DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on April 29, 2020 and December 12, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,448,940. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1-20 of the instant application, claims 1-20 of the ‘940 patent requires a device for facilitating treatment via a vascular wall defining a vascular lumen containing an occlusion therein, the device comprising: a crossing device (intravascular device) including a shaft, a hub fixed at a proximal end of the shaft, and an enlarged tip fixed at a distal end of the shaft, the shaft of the crossing device including: a helical coil extending from the proximal end of the shaft to the distal end of the shaft; a polymeric sleeve extending proximally from the enlarged tip and covering at least a portion of the coil; and a metallic hypotube disposed over a proximal portion of the helical coil; and a handle assembly coupled to the shaft of the crossing device such that rotation of the handle assembly exerts rotational motion on the crossing device; wherein the shaft extends entirely through the handle assembly and distally therefrom.

Claims of the instant application 16/571563
Corresponding claims of Patent No. 10,448,940
1, 7, 9, 18, 19
1, 17, 20
2, 3, 4, 5, 6
2, 3, 6
8, 9
17
10-12
10, 18, 20
13
11
14
12
15
13
16
14
17
15
20
1, 17, 20


Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming the Double Patenting rejections as set forth above (such as by filing an eTerminal Disclaimer).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or render obvious a device for treatment of an occluded vessel via a vascular wall where the crossing device features a shaft with a hub fixed at the proximal end and an enlarged tip at the distal end with  a helical coil extending between the proximal to distal ends of the shaft, a polymeric sleeve extending proximally from the tip and covering part of the coil, a metallic hypotube disposed over a proximal portion of the coil, and a handle assembly coupled to the shaft where rotation of the handle assembly exerts rotational motion to the crossing device and where the shaft extends entirely through the handle assembly and distally therefrom in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
The following references are deemed to be closest prior art:

Kugler (US PG Pub 2007/0093781) teaches an intravascular device with an enlarged tip (1805) and coil (1802) and an outer polymeric sheath (1081) with a hub at the proximal end. Kugler does not teach the coil extends from the proximal to distal ends of the shaft and also does not teach a metallic hypotube on the proximal end of the coil. Additionally, it would not have been obvious to modify the device to add these features.
Shamay (US PG Pub 2007/0083220) teaches an intravascular device with an enlarged tip (122), a coil (124); an outer sheath (130), and a handle assembly (550) which imparts rotational movement to the shaft of the device. Shamay does not teach the coil extends from the proximal to distal ends of the shaft and also does not teach a metallic hypotube on the proximal end of the coil. Additionally, it would not have been obvious to modify the device to add these features.
Deckman et al (US PG Pub 2005/0021002) teaches a device for treating the vasculature with a coil (302); a polymeric outer sheath (304-309); a handle assembly (110) and a hub (310). Deckman does not teach the hub is attached to the proximal end of the coil or that the shaft extends entirely through the handle assembly. Deckman also does not teach the handle assembly imparts rotational movement to the shaft of the device. Deckman teaches the handle imparts lateral movement and does not rotate.  Additionally, it would not have been obvious to modify the device to add these features.
Petrick et al (US PG Pub 2005/0049574) teaches an intravascular device with an enlarged tip (13), a coil (12 & 14); an outer sheath (22); a handle assembly (61); and a hub (71) which is proximal of the handle assembly). Petrick does not teach the coil extends from the proximal to distal ends of the shaft and also does not teach a metallic hypotube on the proximal end of the coil. Additionally, it would not have been obvious to modify the device to add these features.
Carley et al (US PG Pub 2008/0140101) teaches ) teaches an intravascular device with an enlarged tip (46); a coil (76); an outer sheath (20B); and a handle assembly (200). Carley does not teach the handle assembly coupled to the shaft where rotation of the handle assembly exerts rotational motion to the crossing device and where the shaft extends entirely through the handle assembly and distally therefrom. Additionally, it would not have been obvious to modify the device to add these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771             


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771